The writer concurs in the opinion of the court except wherein it is stated that the provisions of section 10 of the original Article VII are in full force and effect; hence, the relator was required to take the same oath as the supreme judges; and also because every person elected or appointed to an office under the constitution is required before entering upon the duties thereof, to "take an oath or affirmation to support the constitution of the United States and of this state, and also an oath of office", and no other oath being prescribed, the duty to take the oath in question devolved upon relator.
In this particular, the controlling mandate of the constitution is section 2 of Article VII as amended in 1910. It prescribes:
"The courts, jurisdiction, and judicial system of Oregon, except so far as expressly changed by this amendment, shall remain as at present constituted until otherwise provided by law."
It will be noted that nothing is said therein about the character of an official oath, or that the requirement of the original article VII in regard thereto should continue to be in force and effect. *Page 448 
Section 10 of the original Article VII of the constitution is the only basis for holding that the relator as a circuit judge was required to take the oath in question. It provides:
"When supreme and circuit judges may be elected in distinct classes — Duties of judges. — When the white population of the state shall amount to two hundred thousand, the legislative assembly may provide for the election of supreme and circuit judges in distinct classes, one of which classes shall consist of three justices of the supreme court, who shall not perform circuit duty, and the other class shall consist of the necessary number of circuit judges, who shall hold full terms without allotment, and who shall take the same oath as the supreme judges."
The view of the writer is that this section was expressly changed by section 1 of Article VII as adopted in 1910. Said section is as follows:
"§ 1. Judicial power of state, in whom vested — Term of supreme judges. — The judicial power of the state shall be vested in one supreme court and in such other courts as may from time to time be created by law. The judges of the supreme and other courts shall be elected by the legal voters of the state or of their respective districts for a term of six years, and shall receive such compensation as may be provided by law, which compensation shall not be diminished during the term for which they are elected."
It is true that section 1 of the original Article VII was also thus expressly changed. This change in said section 10 is no less apparent than in said section 1.
Section 10 deals with two classes of officers, both of which must be elected, one of which shall not perform circuit duty, and the other class shall consist of the necessary number of circuit judges, who shall hold full terms without allotment and who shall take the same oath as supreme judges. *Page 449 
The changes are that no longer is the election of supreme judges to be confined to a class of three; no longer is there an inhibition against the performance of circuit duty by supreme judges; circuit judgeships are no longer constitutional officers, but depend upon the saving clause in section 2, above quoted, for their continuance until otherwise provided by the legislature or by future constitutional amendment; no longer when a vacancy in the office of circuit judge is filled by election is the one so elected restricted in his tenure to the remainder of the vacant term only, but his tenure is six years; and, in the opinion of the writer, no longer is there a class of circuit judges who shall take the same oath as supreme judges.
The writer deems the reenactment of section 21 of the original Article VII (which is now section 7 of Article VII) to be a construction of section 2 of the existing Article VII to the effect that it was not intended to serve as a mandate continuing the requirement that supreme or other judges should take a distinctive and different oath from that required by persons elected or appointed to other offices. No other reason is to be found for the reenactment of section 21 of the original Article VII.
It is true that section 3 of Article XV requires an oath of every person elected or appointed to any office. Except as therein prescribed, there is no form of oath prescribed either by constitution or statute for most of the offices. The directors of a banking institution, grand jurors, guardian, selling real estate, judges and clerks of election, and trial jurors are required by statute to take distinctive oaths differing from the oath set forth in section 3 of Article XV; but the governor, the secretary of state, the state treasurer, and other nonjudicial state officials are not. *Page 450 
The vice in holding circuit judges ineligible to other than judicial office during the term for which they are elected is apparent when we realize that, at any time, the legislature may abolish their office. The writer realizes that this is not at all to be expected, but, if it should occur, why should the incumbents be deprived of the right given to every other citizen, that of aspiring to and accepting public office.
The writer thinks that if the framers of the original article had intended to render judicial officers ineligible to nonjudicial office they would have said so.
To the writer there is no reason applicable to circuit judges for requiring such an oath which is not equally applicable to county judges, district judges, justices of the peace, and for that matter to any other officer performing judicial functions.
The writer agrees with the majority that a peremptory writ should issue. *Page 451